Order entered December 13, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-13-00390-CR

                                  RODNEY FOSTER, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 3
                                      Dallas County, Texas
                               Trial Court Cause No. F12-71589

                                             ORDER
        In his brief, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case.

       Accordingly, we ORDER the Dallas County District Clerk to file, by DECEMBER 31,

2013, a supplemental clerk’s record containing a detailed itemization of the costs assessed in this

case, including but not limited to, specific court costs, fees, and court appointed attorney fees. In

accordance with Texas Code of Criminal Procedure article 103.001, the cost bill shall be signed

by the officer who charged the cost or the officer who is entitled to receive payment for the cost.

We further ORDER that the supplemental clerk’s record include a document explaining any and

all abbreviations used to designate a particular fee, cost, or court appointed attorney fee.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                    /s/   DAVID EVANS
                                                          PRESIDING JUSTICE